NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Submitted April 3, 2019* 
                                   Decided April 3, 2019 
                                               
                                           Before 
 
                          JOEL M. FLAUM, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
                           
                          AMY J. ST. EVE, Circuit Judge 
 
No. 18‐3557 
 
DAISY HERNANDEZ,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District 
                                                  of Illinois, Eastern Division. 
                                                   
        v.                                        No. 18 CV 06842 
                                                   
JANINA NIEVES, et al.,                            John J. Tharp, Jr., 
      Defendants‐Appellees.                       Judge. 
 
                                         O R D E R 

        Daisy Hernandez alleges that, in January 2013, Jessifer Home Health Agency, 
Inc., constructively discharged her based on her age, sex, and national origin. 
Afterward, she asserts, her former supervisor stalked, surveilled, and threatened her—
though details are scarce. We also understand Hernandez to blame her supervisor for 
the fact that she has not held any job for longer than a year since she left the Agency. 
Hernandez also appears to allege an overarching conspiracy to harm her, and, in her 
                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. We have agreed to decide the case without oral argument 
because the appeal is frivolous. FED. R. APP. P. 34(a)(2)(A). 
No. 18‐3557                                                                           Page  2 
 
complaint, she cites Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e to 
2000e‐17, the Age Discrimination Employment Act, 29 U.S.C. § 621–34, and 42 U.S.C. 
§ 1981. The district court dismissed the case because her claims were time‐barred, and 
we affirm. 

        In September 2018, more than five years after Hernandez resigned from her job, 
she filed an EEOC charge against the Agency, alleging that she was discriminated 
against because of her age, sex, and national origin. She received her right‐to‐sue notice 
two days later, and in October 2018, Hernandez filed this pro se suit and petitioned to 
proceed in forma pauperis. See 28 U.S.C. § 1915. The district court granted her in forma 
pauperis request but dismissed the complaint because, “[e]ven construing [it] liberally,” 
the court could not discern allegations that might be grounds for an employment‐
discrimination claim. See § 1915(e); Coleman v. Labor & Indus. Review Comm. of Wis., 860 
F.3d 461, 465 (7th Cir. 2017). The court granted leave to amend, instructing Hernandez 
to clarify the timing of “the employment that is the subject of her claim.” It noted, 
however, that her claims were likely time‐barred “[t]o the extent that [they were] … 
premised on her 2013 resignation/termination” from the Agency. She had filed her 
EEOC charge related to her Title VII claims well outside the 300‐day window, 
see 42 U.S.C. § 2000e‐5(e)(1); 29 U.S.C. § 626(d)(1)(B), and the four‐year statute of 
limitations for her § 1981 claim had expired, see 28 U.S.C. § 1658; Jones v. R.R. Donnelley 
& Sons Co., 541 U.S. 369, 382–84 (2004). The ADEA, moreover, did not apply because 
Hernandez was under 40 years of age. See 29 U.S.C. § 631(a). Hernandez refiled, but her 
amended complaint provided little more detail. She did clarify, however, that her 
claims were related to her 2013 employment with the Agency. The district court again 
dismissed her complaint for failure to state a claim, this time with prejudice because 
amendment would be futile.   

        We review § 1915(e) dismissals de novo and apply the same standard that 
applies to motions under Federal Rule of Civil Procedure 12(b)(6), assessing whether 
Hernandez’s allegations, taken as true, state a plausible claim for relief under any legal 
theory. Luevano v. Wal‐Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013). Although the 
statute of limitations is ordinarily an affirmative defense, the district court may consider 
it at screening if the complaint’s own allegations establish that it is untimely. Khan 
v. United States, 808 F.3d 1169, 1172 (7th Cir. 2015). 

       On appeal, Hernandez argues that her claims were subject to equitable tolling 
based on her supervisor’s alleged harassment of Hernandez after she left the Agency. 
See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 112–14 (2002) (continuing 
No. 18‐3557                                                                           Page  3 
 
violations can support equitable tolling); Malin v. Hospira, Inc., 762 F.3d 552, 561 n.2 
(7th Cir. 2014) (same). We agree with the district court that even if Hernandez had 
stated a discrimination claim against the Agency, she has pointed to no plausible basis 
for equitable tolling. She has asserted a continuing violation in only conclusory terms, 
providing no details about her former supervisor’s conduct or how it might relate to the 
workplace problems underlying the discrimination claim. See Lucas v. Chi. Transit 
Authority, 367 F.3d 714, 724–26 (7th Cir. 2004). 

        Hernandez’s remaining argument—that the district court ignored her claim 
under the Illinois Whistleblower Act—is also meritless. The statute protects employers 
from retaliation for “refusing to participate in an activity that would result in a violation 
of a State or federal law, rule, or regulation” or for reporting unlawful conduct to the 
authorities See 740 ILCS 174/15, 174/20. Though Hernandez cryptically mentions in her 
complaint a failure to hire licensed care providers, a missing paycheck, and her 
supervisor’s discussions with the “Justice Department,” she does not allege that she 
refused to participate in any illegal conduct or disclosed it to law enforcement. 

                                                                                AFFIRMED